                          UNITED STATES BANKRUPTCY COURT
                           NORTHERN DISTRICT OF ILLINOIS
                                    Eastern Division

In Re:                                     )               BK No.: 19-19549
TOMEKA AND                                 )               (Jointly Administered)
MARCUS ANDERSON                            )               Chapter: 13
                                           )
                                                           Honorable LaShonda Hunt
                                           )
                                           )               Joliet
              Debtor(s)                    )

                       ORDER GRANTING MOTION TO INCUR DEBT

       THIS MATTER coming to be heard on the motion of the Debtors, the Court having jurisdiction
over the parties and the subject matter and being duly advised in the premises and due notice having
been given to the parties entitled thereto:

   It is hereby ORDERED that:

   1) The Debtors are granted leave to obtain financing in the amount of up to $45,571.68 with
financing of an annual percentage rate of up to 13.70% with monthly payments of up to $632.94 per
month for a 2018 Buick Enclave or similar vehicle.




                                                        Enter:


                                                                 Honorable LaShonda A. Hunt
Dated: September 03, 2021                                        United States Bankruptcy Judge

 Prepared by:
 Robert C. Bansfield Jr. ARDC #6329415
 David M. Siegel & Assoc., LLC
 790 Chaddick Drive
 Wheeling, IL 60090
 (847) 520-8100
 rbansfield@davidmsiegel.com
